    Case 1:19-cr-10459-RWZ Document 1430 Filed 11/02/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
           Plaintiff,                         )
                                              )
                 v.                           )       Criminal No. 19-10459-RWZ
                                              )
1. MICHAEL CECCHETELLI,                       )
       A/K/A “KING MERLIN,” et al.,           )
              Defendants.                     )

              NOTICE TO THE COURT REGARDING FORFEITURE

       The United States of America, by its attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, hereby gives notice to the Court that it will not

seek criminal forfeiture of the following asset identified as forfeitable in the instant

criminal case:

       a. one 2008 Kawasaki Jetski, bearing Vehicle Identification Number
          KAW33159C808.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                              By:     /s/ Rachel E. Goldstein
                                                      GLENN A. MACKINLAY
                                                      MARK J. GRADY
                                                      PHILIP A. MALLARD
                                                      LAUREN A. GRABER
                                                      RACHEL E. GOLDSTEIN
                                                      Assistant United States Attorneys
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
Dated: November 2, 2020                               rachel.goldstein@usdoj.gov
